Citation Nr: 0909406	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) with 
bipolar II disorder, prior to September 13, 2004.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD with bipolar II disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2002 to April 
2004, including service in the Persian Gulf from January to 
July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

With respect the Veteran's psychiatric disability claim, 
within one year of being notified of the August 2004 rating 
decision, new and material evidence was received.  As such, 
the Board finds that the Veteran's appeal of his PTSD claim 
stems from the August 2004 rating decision.  See 38 C.F.R. 
§ 3.156(b) (2008).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, since 
April 4, 2004, his PTSD has been productive of severe 
occupational and social impairment, with deficiencies in most 
areas, and an inability to establish and maintain effective 
relationships; however, the preponderance of the evidence is 
against a finding that the disability is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD, 
effective April 3, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for 
PTSD.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service, VA, and private treatment 
records.  Also of record are formal June 2004, February 2005, 
and April 2007 VA psychiatric examination reports.  The 
Veteran has not contended that his PTSD has worsened since 
that time and thus the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

In his statements, the Veteran essentially maintains that he 
is unemployable due to his PTSD with bipolar II disorder and 
thus the disability warrants a 100 percent schedular 
evaluation.  

The Veteran has had regular VA care for his PTSD since August 
2004.  These treatment records indicate that the Veteran has 
recurring dreams and nightmares about his time in Iraq, 
difficulty sleeping, feelings of anger and depression, 
thoughts of self harm and suicide, and has reported 
attempting suicide on several occasions.  He has also 
reported strain on his marriage and difficulty finding a job.  
VA treatment records also reveal that the Veteran has been 
admitted to the PTSD Residential Rehabilitation Program and 
the Domiciliary Residential Rehabilitation Treatment Program.  
The records also show that the Veteran was hospitalized twice 
during service for depression and PTSD, from September to 
October 2003 and from January to February 2004, and was 
hospitalized for two weeks directly following separation from 
service when he attempted suicide by overdosing in May 2004.  

In addition to treatment records, several lay statements have 
been associated with the claims file.  In an October 2005 
letter, the Veteran's wife reported that he has had constant 
paranoia and violent mood swings since they began dating in 
2004, is still violent toward others, and refuses to 
socialize.  She also stated that he threatened her once with 
a knife when he suspected that she had cheated on him.  
Additionally, in an October 2005 letter, the Veteran's mother 
reported that she and her husband felt threatened by the 
Veteran due to his anger outbursts and frequent mood swings.  
She also reported that he speaks frequently of harming 
himself and others, and noted that his depression has gotten 
worse over the past couple of years.  

In June 2004, the Veteran was provided with a formal VA 
examination.  At the outset of the examination report, the 
physician indicated that he had reviewed the claims file.  A 
mental status examination revealed that the Veteran tended to 
isolate himself, was oriented, was in a nervous and depressed 
mood, and had a well preserved memory, coherent and relevant 
speech, and intact judgment and insight.  The Veteran denied 
hallucinations, suicidal ideation, and homicidal ideation.  

The examiner noted that the Veteran had flashbacks to 
traumatic experiences in Iraq, and reported that the 
Veteran's bipolar disorder was manifested by periods of 
depression, when he has diminished interest in activities, 
low energy, fatigability, agitation, and poor concentration, 
and periods of hypomania, when he has an expansive and 
irritable mood, flights of ideas, distractibility, and 
inflated self esteem.  The examiner diagnosed him with mild 
PTSD and moderate bipolar II disorder.  Subsequent to 
offering these impressions, the psychiatrist estimated that 
the Veteran's Global Assessment of Functioning (GAF) score 
was 70 for PTSD and 60 for bipolar disorder.

In February 2005, the Veteran was afforded another formal VA 
psychiatric examination.  At the outset of the examination, 
the examiner noted that he had reviewed the claims folder and 
observed that the Veteran was receiving ongoing VA treatment 
for his psychiatric disability, including individual therapy 
and medication management.  A mental status examination 
revealed that the Veteran had thought processes and content 
within normal limits, good eye contact, intact long-term 
memory, appropriate behavior, was fully oriented, and was 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  The examiner also noted that the 
Veteran's short-term memory, concentration, judgment, and 
impulse control were impaired, his speech was slow, his mood 
was depressed, and he had chronic sleep impairment.  The 
Veteran denied having suicidal or homicidal ideation, 
delusions, or hallucinations, but reported having intrusive 
thoughts about combat, occasional nightmares, flashbacks, 
difficulty getting close to others, difficulty sleeping, 
hypervigilant behavior, extreme feelings of rage, frequent 
feelings of depression, decreased interest in pleasurable 
activities, and difficulty concentrating.  The Veteran also 
commented that he missed 3 to 4 days of work a month because 
he was too depressed and weak.  He reported that he was 
always alert and easily startled, and that he isolated 
himself from others.  The examiner diagnosed the Veteran as 
having PTSD, with moderate social and occupational 
impairment, and estimated that his GAF score was 51.  After 
offering this impression, the examiner indicated the Veteran 
had moderate difficulty establishing and maintaining 
effective social and occupational relationships due to his 
PTSD, and that his psychosocial functional status and quality 
of life were moderately impaired.  

Finally, in April 2007, the Veteran was afforded a third 
formal VA psychiatric examination.  At the outset of the 
examination, the examiner noted that he had reviewed the 
claims folder and discussed the Veteran's pertinent military, 
social, medical, and occupational history.  The Veteran 
reported that his primary symptom was a chronic feeling of 
anger, but stated that he also had passive suicidal ideation, 
a depressed mood, hypervigilance, paranoia, trouble sleeping, 
weekly nightmares, feelings of detachment, an inability to 
form close relationships, unwarranted feelings of anxiety, 
intrusive thoughts, and was easily startled.  

The examiner noted that the Veteran had last worked in 2005 
and was currently unemployed; the Veteran attributed his 
current inability to work to his feelings of anger and 
difficulty controlling his temper.  The Veteran reported 
almost constant marital discord and stated that he did not 
trust anyone.  He also reported that his constant feelings of 
anger caused him to kick his dog and punch the walls and 
refrigerator.  The Veteran stated that he had twice attempted 
suicide during service, but had not attempted since 
separation.  Finally, the Veteran reported having trouble 
with memory and attention, and the examiner noted a prior 
history of attention deficit disorder, although the Veteran 
appeared coherent during the interview.  

The examiner observed that the Veteran was clearly anxious 
throughout the entire interview, with poorly disguised 
hostility at times.  The examiner also noted that the Veteran 
had no illogical or delusional thought processes, and that he 
endorsed chronic suicidal ideation, but denied any intent or 
plan, and endorsed chronic feelings of anger and hostility, 
but denied any intent or plans to harm anyone specific.  The 
examiner diagnosed the Veteran as having chronic PTSD with 
moderate to moderately severe daily symptoms and assigned him 
a GAF score of 50.  After offering this impression, the 
examiner indicated that there was little likelihood of 
significant improvement in the immediate future, although 
long-term therapy may help to stabilize the Veteran's 
condition.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
service-connected.  In the former case, the Court held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
current level of disability is of primary importance.  In the 
latter case, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that when the 
symptoms and/or degree of impairment due to a Veteran's 
service-connected psychiatric disability cannot be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  

For the period of April 4, 2004, to September 12, 2004, the 
Veteran's PTSD was evaluated as 30 percent disabling under DC 
9411.  Under that code, a 30 percent evaluation is warranted 
when PTSD is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

Since September 13, 2005, the Veteran's PTSD has been 
evaluated as 50 percent disabling under DC 9411, which 
contemplates occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The Board finds that the evidence supports the assignment of 
an initial 70 percent rating.  In reaching this 
determination, the Board notes that the Veteran's PTSD 
symptoms were first diagnosed and treated during service, 
when he was hospitalized for two weeks on two separate 
occasions for his symptoms, and that he attempted suicide in 
May 2004, when he was again hospitalized for two weeks.  
Additionally, both the February 2005 and April 2007 VA 
examiners, who conducted comprehensive assessments of the 
Veteran's psychiatric condition, diagnosed him as having PTSD 
and estimated that his GAF scores were between 50 and 51.  
According to Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), scores between 50 and 51 indicate a 
person having moderate to serious symptoms, and moderate to 
serious impairment in social and occupational functioning, 
such as having few to no friends, conflicts with peers and 
co-workers, or demonstrating an inability to keep a job.  
Further, the veteran's symptomatology of impaired short-term 
memory, judgment, and impulse control; depressed mood; 
chronic sleep impairment; intrusive thoughts, nightmares, and 
flashbacks; difficulty getting close to others; hypervigilant 
behavior; extreme feelings of rage; decreased interest in 
pleasurable activities; and difficulty concentrating 
correspond with these GAF scores.  

Although the Board notes that the Veteran was assigned GAF 
scores of 70 to 75 during the 3 month window from June 2004 
to September 2004, indicating only slight or mild 
symptomatology, the Board finds the Veteran's demonstrated 
symptoms at that time more probabative than the GAF score 
assignment, especially in light of his suicide attempt 
directly prior to this time period and his consistent GAF 
scores of 50 to 51 following this time period.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).   In this regard, 
the Board notes that, during this 3 month window, the 
Veteran's PTSD with bipolar II disorder was reported to be 
manifested by periods of depression with diminished interest 
in activities, low energy, fatigability, agitation, and poor 
concentration, and periods of hypomania with irritable moods, 
flights of ideas, distractibility, and inflated self esteem.  
Moreover, the Board acknowledges that the Veteran suffers 
from depression with suicidal ideation, has not worked since 
2005, and is somewhat socially isolated, even from his own 
family.  The Board thus finds that his psychiatric 
symptomatology most has closely approximated the criteria 
required for a 70 percent rating since April 2004.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment.  The 
medical evidence affirmatively shows that he does not suffer 
from gross impairment in thought processes or communication, 
have persistent delusions or hallucinations, exhibit grossly 
inappropriate behavior, or demonstrate an intermittent 
inability to perform activities of daily living.  The medical 
evidence also reflects that he is not disoriented to time or 
place and does not have memory loss for names of close 
relatives, own occupation, or own name.  Indeed, the medical 
evidence shows that the Veteran is oriented, communicates in 
an understandable and organized manner, is able to perform 
his activities of daily living, behaves appropriately, and 
maintains a relationship with his spouse and friends.  Thus, 
entitlement to a 100 schedular evaluation is not warranted.

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 70 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, effective 
April 3, 2004, is granted.


REMAND

In addition to his psychiatric disability, service connection 
is in effect for eczema/tinea cruris of the hands, feet, and 
inner thighs, rated as noncompensable.  In light of this 
decision, in which the Board finds that the Veteran's PTSD 
warrants an initial 70 percent rating, his disabilities 
satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2008).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his PTSD, render him unable to secure or follow 
a substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
the Veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for 
an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, his 
PTSD with bipolar II disorder, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

2.	After completion of the foregoing, the 
AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


